             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                Plaintiff,

        v.                                               Civil Action No. _________________

BENJAMIN TAYLOR, DARINA WINDSOR, and                     JURY TRIAL DEMANDED
JOSEPH ABDUL NOOR EL-KHOURI,

                Defendants.



                                           COMPLAINT

        Plaintiff United States Securities and Exchange Commission (“the Commission”), for its

Complaint against Defendants Benjamin Taylor (“Taylor”), Darina Windsor (“Windsor”), and

Joseph Abdul Noor El-Khouri (“El-Khouri”) alleges as follows:

                                 SUMMARY OF THE ACTION

        1.      Between at least January 2013 and at least August 2015, while working as

investment bankers in London, England, Taylor and Windsor participated in an international

insider trading scheme that netted its participants tens of millions of dollars in illicit profits from

trading in the securities of U.S. companies. During that period, while engaged in a romantic

relationship, Taylor and Windsor carried out the scheme by misappropriating from their

respective employers material nonpublic information concerning impending corporate

transactions (such as mergers, acquisitions, and tender offers), directly or indirectly tipping such

commercially sensitive information to other individuals who used it to trade securities, and

sharing in the resulting proceeds of the illegal securities transactions. El-Khouri was one of the

individuals who received and profitably traded on the basis of material nonpublic information
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 2 of 21



tipped by Taylor and Windsor.

       2.      Beginning in at least January 2013, Taylor obtained material nonpublic

information about corporate transactions from the investment bank at which he was employed

(“Investment Bank 1”) and on more than one occasion directly or indirectly tipped this

information to an individual residing in Switzerland (“Trader A”) for use in trading securities.

       3.      Beginning in at least February 2013, Taylor directly or indirectly tipped Trader A

similar material nonpublic information that Taylor obtained from his girlfriend Windsor, who

worked at a different investment bank (“Investment Bank 2”).

       4.      Beginning in at least March 2015, Taylor also directly or indirectly tipped to El-

Khouri the information that Taylor received from Windsor.

       5.      In providing these tips, Taylor and/or Windsor disregarded Investment Bank 1’s

and Investment Bank 2’s internal policies, which dictated that information related to corporate

transactions must be kept confidential. Windsor provided the information to Taylor with the

knowledge that he would tip the information to others who would use it to trade securities and/or

further tip the information to others who would place the trades.

       6.      Based on the tips that Windsor and Taylor provided, El-Khouri realized over $2

million in illicit gains from trading the securities of at least six different public companies—

Pharmacyclics Inc., Hyperion Therapeutics, Inc., Receptos Inc., Omnicare, Inc., Solera Holdings,

Inc., and EnerSys Inc.—in advance of news that these companies had been targeted for

acquisition in contemplated or agreed upon corporate deals. At all relevant times, each

company’s common stock was registered with the Commission under Section 12(b) of the

Exchange Act. At all relevant times, the securities of each company traded on United States

securities exchanges, including the New York Stock Exchange (“NYSE”) and the NASDAQ

Stock Market (“NASDAQ”). Both NYSE and NASDAQ are located in New York, New York.

                                                  2
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 3 of 21



       7.      Taylor and Windsor expected to, and in fact did, receive, directly or indirectly

from El-Khouri and Trader A, cash and other benefits in exchange for the insider tips they

provided.

       8.      By knowingly or recklessly engaging in the conduct described in this Complaint,

Defendants violated, and unless restrained and enjoined will continue to violate, Sections 10(b)

and 14(e) of the Securities Exchange Act of 1934 (“Exchange Act”) [15 U.S.C. §§ 78j(b),

78n(e)] and Rules 10b-5 and 14e-3 thereunder [17 C.F.R. §§ 240.10b-5, 240.14e-3].

                   NATURE OF PROCEEDING AND RELIEF SOUGHT

       9.      The Commission brings this action under Section 21(d) of the Exchange Act [15

U.S.C. § 78u(d)]. The Commission seeks permanent injunctions against the Defendants, to

enjoin them from engaging in the transactions, acts, practices, and courses of business alleged in

this Complaint; disgorgement of profits realized from the unlawful insider trading set forth

herein; and civil monetary penalties pursuant to Section 21A of the Exchange Act [15 U.S.C. §

78u-1], and for such other relief as the Court may deem just and appropriate.

                                 JURISDICTION AND VENUE

       10.     This Court has jurisdiction over this action under Sections 21(d), 21(e), 21A, and

27 of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e), 78u-1, and 78aa]. Certain of the acts,

practices, transactions, and courses of business constituting the violations made use of a means

or instrumentality of interstate commerce, or of the mails, and/or of the facilities of national

securities exchanges.

       11.     Venue in this District is proper under Section 27 of the Exchange Act [15 U.S.C.

§ 78aa], because certain of the acts, practices, transactions, and courses of business constituting

the violations alleged in this Complaint occurred in the Southern District of New York.




                                                  3
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 4 of 21



                                         DEFENDANTS

       12.     Taylor, age 35, resides in France. Between approximately February 2010 and

May 2014, Taylor worked in the London office of Investment Bank 1, whose global headquarters

are in New York City. Taylor worked for other investment banks before and after his

employment with Investment Bank 1.

       13.     Windsor, age 32, is a native of Thailand who resided in London from

approximately 2010 to 2016 and currently resides in Thailand. Windsor worked at Investment

Bank 1 from July 2010 through September 2012, where she met Taylor. From September 2012

through January 2016, Windsor worked as an investment banker at the London office of

Investment Bank 2, whose global headquarters are in New York City.

       14.     El-Khouri, age 52, is a Lebanese national who resides in Monaco and in London.

During the relevant time, El-Khouri had accounts at brokerage firms in London, England.

                                  FACTUAL ALLEGATIONS

A.     Taylor’s and Windsor’s Access to Material Nonpublic Information and Duties to
       Maintain Confidentiality

       15.     In or about 2010, Taylor and Windsor met while working together at Investment

Bank 1 in London, England. Both Taylor and Windsor worked on deal teams advising bank

clients on confidential corporate transactions, including transactions involving publicly traded

U.S. companies.

       16.     In or about September 2012, Windsor left Investment Bank 1 and began working

in a similar capacity in the London office of Investment Bank 2.

       17.     Thereafter, Taylor and Windsor continued to communicate and socialize

frequently via email, telephone, and in person. For most (if not all) of the relevant time period,

they also lived together.



                                                 4
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 5 of 21



       18.        Taylor knew that Windsor had access to confidential and commercially sensitive

information about publicly traded companies through her employment at Investment Bank 2, just

as Taylor had access to such information through his employment at Investment Bank 1.

       19.        In connection with their employment at the respective banks, both Taylor and

Windsor were subject to specific policies and procedures aimed at ensuring the confidentiality of

nonpublic information and avoiding the misuse of such information for personal gain through

securities trading or other means. As set forth below, Taylor and Windsor repeatedly violated

these policies.

B.     Overview of the Insider Trading Scheme(s)

       20.        By at least early 2013, if not earlier, Taylor and Windsor participated in a

fraudulent scheme to tip material nonpublic information to Trader A for trading purposes.

       21.        Taylor and Windsor participated in the scheme because they expected to receive a

share of the profits. Indeed, in February or March 2013, shortly after the scheme began, Windsor

created an excel file, entitled Popsy (her pet name for Taylor), that detailed how the profit would

be split from an expected investment:



                         USD                               GBP
        Amount             2,000,000
        %                     20.0%

        Profit                  400,000
        Swiss                   200,000             50%
        Mine                    100,000             50%        66,667               1.5
                                                    100                              50
        Note                         1000                        1,333




       22.        Among other things, the spreadsheet calculates the amount of specific US and

British currency, in denominations of hundred dollar bills and 50 pound notes respectively,

required to make the requisite cash payment of Windsor’s share of the trading proceeds.


                                                    5
               Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 6 of 21



       23.      Taylor and Windsor in fact received substantial cash payments and other benefits

(such as watches, clothing, other luxury items, and travel) in exchange for the insider trading tips

to Trader A.

       24.      Starting in at least early 2015, Taylor and Windsor similarly participated in a

fraudulent scheme to directly or indirectly tip material nonpublic information to El-Khouri for

trading purposes and a share of the profits, which they in fact received in the form of cash and

other payments.

       25.      To obtain the information supplied to Trader A and El-Khouri, Windsor and

Taylor repeatedly accessed internal electronic files of their respective employers, including files

for deals on which they were not staffed and for which they had no business reason to review.

       26.      Based on the material nonpublic information that Taylor and Windsor directly or

indirectly provided, Trader A and El-Khouri generated substantial profits purchasing the

securities of companies that had been targeted for acquisition in advance of such inside

information being disclosed to the public.

       27.      Trader A and El-Khouri established “long” positions in companies that were

targeted for acquisition by purchasing shares of common stock, options and other derivative

financial instruments known as contracts-for-difference (“CFDs”) and/or spread bets. CFDs and

spread bets are not traded in the United States, but are traded based on securities listed on U.S.

exchanges, including NYSE and NASDAQ.

       28.      A CFD is an agreement between two parties to exchange the difference in value

of an underlying stock between the time the contract is opened and the time at which it is closed.

If the share price of the underlying stock increases, the seller pays the difference to the buyer;

however, if the share price declines, the buyer must pay the seller. A CFD thus mirrors the

movement and pricing of its underlying stock on a dollar-for-dollar basis, such that any

                                                  6
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 7 of 21



fluctuation in the market price of the underlying security is reflected in the unrealized gain or

loss of the CFD position. The purchase and sale prices of CFDs are identical to the prices quoted

for the shares on the public exchange on which the underlying common stock is listed.

       29.     An equity CFD purchaser typically initiates a long position in the same manner in

which he or she would purchase common stock, by submitting an order with a CFD provider to

buy a certain number of CFDs in a particular stock. The provider ordinarily purchases the

corresponding number of the underlying share to hedge its position and writes the CFDs to the

client at the same price. As with stock transactions, the buyer is able to enter market, limit or

stop loss orders when initiating CFD positions.

       30.     Spread bets are another form of leveraged financial instrument that enable

investors to wager on the price movement of an underlying security, such as the common stock

of U.S. listed companies. In the United Kingdom, spread bet contracts may be purchased in

increments of a particular number of “pounds per point,” meaning that the purchaser profits that

number of British pounds for each one cent price change in the underlying security. As with

CFDs, the profit or loss associated with spread bet contracts, after deducting the costs and fees

charged by the firm, depend entirely on the price of the underlying stock as reflected in trades on

the national securities exchanges in the United States.

       31.     As set forth below, Trader A and El-Khouri purchased CFDs and/or made spread

bets on U.S. companies through foreign brokerage firms. These firms hedged their exposure by

purchasing shares of the underlying companies on U.S. exchanges through domestic brokerage

firms, or purchasing CFDs or spread bets through other foreign brokerage firms, which in turn

purchased the shares of the underlying companies on U.S. exchanges through domestic

brokerage firms.



                                                  7
              Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 8 of 21



C.     Taylor Directly or Indirectly Tipped Trader A About Deals Advised by Investment
       Bank 1

       32.     On multiple occasions beginning in or about January 2013, Taylor directly or

indirectly provided material nonpublic information to Trader A concerning deals advised by his

then-employer, Investment Bank 1.

       33.     For example, in or about January 2013, Taylor directly or indirectly tipped Trader

A about the potential corporate acquisition of Life Technologies Corporation, a biomedical

laboratory equipment maker based in Carlsbad, California. Life Technologies common stock

traded on the NASDAQ under the ticker symbol LIFE, and its options traded on various stock

options markets in the United States.

       34.     In or about April 2011, Life Technologies executed a multi-year confidentiality

agreement with Investment Bank 1. Among other things, Investment Bank 1 was involved in the

process for evaluating the company’s strategic alternatives. Investment Bank 1 was formally

retained as a financial adviser to Life Technologies in or about October 2012.

       35.     Around November 10, 2012, the review of potential strategic alternatives was

assigned the code name “Project Liberty” to maintain its confidentiality. Life Technologies and

Investment Bank 1 also utilized other procedures to safeguard the confidentiality of Project

Liberty, including requiring potential buyers of Life Technologies to sign confidentiality

agreements.

       36.     During November and December 2012, Life Technologies’ investment bankers,

including Investment Bank 1, contacted potential buyers. By the end of December 2012, six

potential buyers signed confidentiality agreements with the company in order engage in further

discussions regarding a potential transaction.




                                                 8
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 9 of 21



       37.      On January 1, 2013, these six potential acquirers were granted access to an online

data room to facilitate the confidential review of key documents and information regarding Life

Technologies.

       38.      Between at least January 7 and January 11, 2013, Taylor electronically accessed

dozens of internal documents relating to Project Liberty and Investment Bank 1’s work for Life

Technologies, even though Investment Bank 1 had not assigned Taylor to work on the project.

Among other documents, Taylor accessed the Project Liberty data room index, six

confidentiality agreements executed by potential buyers, as well as PowerPoint presentations

prepared for Life Technologies’ management and Board of Directors, which referenced potential

acquisition prices and other confidential, nonpublic information.

       39.      On or about January 16 and 17, 2013, a Canadian newspaper received confidential

documents concerning the potential acquisition of Life Technologies including the Project

Liberty data room index, five of the six confidentiality agreements with potential buyers, and

select pages from the PowerPoint presentations. The newspaper received these documents from

Trader A, who had obtained the documents directly or indirectly from Taylor.

       40.      After the market closed on January 17, 2013, the Canadian newspaper published

an article reporting that Life Technologies was engaged in a sale process and had hired financial

advisors, including Investment Bank 1, to assist with the process. Citing “materials seen by the

Canadian newspaper” and “documents seen by this newspaper,” the article specifically

mentioned four of the potential buyers by name and noted that they had signed confidentiality

agreements which gave them access to a data room. The article further disclosed the potential

offering price range ($65-$75 per share) that was included in PowerPoint presentations that

Taylor had accessed and that were provided to the Canadian newspaper.



                                                 9
               Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 10 of 21



         41.       The next day, January 18, before the market opened, Life Technologies issued a

press release acknowledging in part what the Canadian newspaper had reported – namely, that

the board had retained Investment Bank 1 and another firm to assist with an annual strategic

review. Life Technologies’ share price jumped in reaction to the news article and the press

release, opening at $61.23 on January 18, an increase of $6.26 per share, or about 11%, from the

prior day’s closing price on January 17. Volume of trading in the common stock of Life

Technologies increased from 2.79 million shares on January 17 to over 16.3 million shares on

January 18—about a 484% increase.

         42.       On January 17, 2013, just hours before the publication of the Canadian newspaper

article, Trader A established a CFD position in Life Technologies. The day after the article was

published, Trader A closed this position for a profit of approximately $1.5 million.

         43.       In February 2013, Taylor directly or indirectly tipped Trader A with material

nonpublic information about an additional deal advised by Investment Bank 1, so that Trader A

could profitably trade. Based on this tip, Trader A acquired a CFD position in Metals USA

Holdings Corp. (“Metals USA”), in advance of the February 6, 2013 announcement that Reliance

Steel & Aluminum Co. would acquire Metals USA and generated approximately $337,000 in

illicit profits.

D.       Taylor and Windsor Directly or Indirectly Tipped Trader A About Deals Advised
         by Investment Bank 2

         44.       On multiple occasions beginning in or about February 2013 through in or about

August 2015, Taylor also directly or indirectly tipped to Trader A material nonpublic

information that Taylor obtained from Windsor, who misappropriated the information from

Investment Bank 2.




                                                   10
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 11 of 21



       45.     For example, in or about February 2013, Taylor directly or indirectly tipped

Trader A about a potential corporate transaction involving AmerisourceBergen Corp., a global

drug distributor and health care services company headquartered in Chesterbrook, Pennsylvania.

AmerisourceBergen’s common stock trades on the NYSE under the ticker symbol ABC, and its

options trade on various stock options markets in the United States.

       46.     Beginning in or about January 2013, Windsor was copied on confidential

communications regarding a potential corporate transaction involving AmerisourceBergen,

Walgreens and Alliance Boots (code named “Project Forest”). Windsor, who was staffed on the

Investment Bank 2 deal team, regularly sent and/or received internal communications about this

potential transaction.

       47.     On March 15, 2013, Windsor received an email regarding the status of the Project

Forest negotiations from a co-worker leading the deal team. Among other things, the email

indicated that the parties had made “good progress over night” and most open items had been

resolved.

       48.     Also on March 15, 2013, Trader A opened a long spread bet position in

AmerisourceBergen through a U.K.-based brokerage firm.

       49.     On March 18, 2013, Windsor received additional updates throughout the day

regarding the progress of the Project Forest negotiations, including that board meetings for deal

approval were going ahead as planned.

       50.     Also on March 18, 2013, Trader A placed another AmerisourceBergen spread bet

trade, adding to the long position established on March 15, 2013.

       51.     On March 19, 2013, before the U.S. markets opened, AmerisourceBergen,

Walgreens, and Alliance Boots made a joint public announcement that the three companies were

entering into a strategic relationship to streamline the distribution of pharmaceuticals to

                                                 11
              Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 12 of 21



Walgreens’ stores and to expand Amerisource Bergen’s relationship with Walgreens and

Alliance Boots, including increased access to generic drugs and a ten-year primary

pharmaceutical distribution contract with Walgreens.

        52.     After the public announcement of the deal, AmerisourceBergen’s stock price

increased 4.3% from a closing price of $48.30 on March 18, 2013 to a closing price of $50.06 on

March 19, 2013.

        53.     On March 19, 2013, after the announcement, Trader A closed his entire spread bet

position in AmerisourceBergen, generating profits of approximately $347,000.

        54.     In total, in the same or similar manner described above, Taylor and Windsor

directly or indirectly tipped Trader A about at least thirteen impending deals advised by

Investment Bank 2. While in possession of and based on material nonpublic information so

misappropriated from Investment Bank 2, Trader A placed highly profitable trades as

summarized in the chart below:



        Company/Ticker                  Tender     Announcement/News                    Profits
                                        Offer?
 AmerisourceBergen (“ABC”)         No            On March 19, 2013, ABC       Trader A profited from
                                                 announced that it had        trading CFDs in March 2013.
                                                 formed a strategic
                                                 relationship with
                                                 Walgreens and Alliance
                                                 Boots.
 Heidrick & Struggles (“HSII”)     No            On June 3, 2013, a media     Trader A profited from
                                                 outlet reported that HSII    trading CFDs from April to
                                                 received two acquisition     June 2013.
                                                 offers.
 Onyx Pharmaceuticals              Yes           On June 28, 2013, a media    Trader A profited from
 (“ONXX”)                                        outlet reported that Amgen   trading CFDs and options in
                                                 had made an offer to         June and July 2013.
                                                 purchase ONXX for $120
                                                 per share.
 Idenix Pharmaceuticals (“IDIX”)   No            On June 9, 2014, during      Trader A profited from
                                                 the trading day, IDIX        trading in CFDs and equities
                                                 announced that it had        in May and June 2014.
                                                 agreed to be acquired by
                                                 Merck & Co.


                                                 12
           Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 13 of 21


       Company/Ticker          Tender     Announcement/News                      Profits
                               Offer?
Intermune (“ITMN”)        No            Before the market opened      Trader A profited from
                                        on August 25, 2014,           trading in CFDs and equities
                                        ITMN announced it had         in August 2014.
                                        entered into an agreement
                                        to merge with Roche
                                        Holdings at a price of $74
                                        per share.
Avanir (“AVNR”)           Yes           On December 2, 2014,          Trader A profited from
                                        AVNR announced that it        trading CFDs in November
                                        had agreed to be acquired     and December 2014.
                                        by Otsuka Holdings for
                                        $17 per share pursuant to a
                                        tender offer.
Pharmacyclics (“PCYC”)    Yes           After the market closed on    Trader A profited from
                                        March 4, 2015, PCYC           trading CFDs in March 2015.
                                        announced that it would be
                                        acquired by AbbVie for
                                        $261.25 per share.
Hyperion (“HPTX”)         Yes           On March 30, 2015,            Trader A profited from
                                        before the U.S. markets       trading CFDs in March 2015.
                                        opened, HPTX announced
                                        that it agreed to be
                                        acquired for $46.00 per
                                        share.
Receptos (“RCPT”)         Yes           On April 1, 2015 after the    Trader A profited from
                                        market closed, a media        trading CFDs in March and
                                        outlet reported that RCPT     April 2015.
                                        was considering offers to
                                        be acquired.
Omnicare (“OCR”)          No            On May 20, 2015 after the     Trader A profited from
                                        market closed, a media        trading equities, CFDs, and
                                        outlet reported that CVS      options in May 2015.
                                        was in advanced talks to
                                        acquire OCR.
Thoratec (“THOR”)         No            On July 22, 2015, THOR        Trader A profited from
                                        announced that it agreed to   trading CFDs in July 2015.
                                        be acquired by St. Jude’s.
Solera Holdings (“SLH”)   No            On September 13, 2015,        Trader A profited from
                                        SLH announced that it had     trading CFDs in September
                                        agreed to be acquired by      2015.
                                        Vista Equity Partners, for
                                        $55.85 per share.
EnerSys (“ENS”)           No            On October 6, 2015, a         Trader A profited from
                                        media outlet reported that    trading CFDs in October
                                        Johnson Controls was in       2015.
                                        early discussions to
                                        acquire ENS.




                                        13
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 14 of 21



F.     Taylor and Windsor Directly or Indirectly Tipped El-Khouri About Pharmacyclics,
       Hyperion and 4 Other Deals Advised by Investment Bank 2

       55.     On multiple occasions beginning in or about March 2015 through in or about

August 2015, Taylor also directly or indirectly tipped to El-Khouri material nonpublic

information that he obtained from Windsor, who misappropriated the information from

Investment Bank 2.

       56.     For example, Taylor directly or indirectly tipped material nonpublic information

to El-Khouri in connection with the March 4, 2015 announcement that AbbVie had agreed to

acquire Pharmacyclics, Inc. (“Pharmacyclics”) for $261.25 per share.

       57.     On February 2, 2015, Windsor obtained access to an Investment Bank 2

presentation concerning the nonpublic merger discussions between Pharmacyclics and three

potential acquirors. The nonpublic document indicated that the three companies were actively

engaged in due diligence and were working to provide an indication of interest in acquiring

Pharmacyclics by March 3, 2015.

       58.     On March 4, 2015, El-Khouri bought 5,000 Pharmacyclics CFDs.

       59.     On that same day, Trader A purchased Pharmacyclics options and CFDs.

       60.     On March 4, 2015, after the markets closed, Pharmacyclics and AbbVie

announced that they had reached a merger agreement, whereby AbbVie would acquire all of the

shares of Pharmacyclics for $261.25 per share, causing Pharmacyclics share price to increase by

17%.

       61.     On March 5, 2015, El-Khouri sold the 5,000 CFDs he acquired the previous day,

earning a profit of approximately $141,750.




                                               14
              Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 15 of 21



        62.     Similarly, in or about March 2015, Taylor obtained from Windsor and directly or

indirectly tipped to El-Khouri material, nonpublic information about a potential corporate

transaction involving the company Hyperion Therapeutics, Inc. (“Hyperion”).

        63.     Hyperion is a Brisbane, California-based pharmaceutical company that traded on

the NASDAQ under the ticker symbol HPTX.

        64.     In mid-December 2014, Investment Bank 2 made a presentation at a Hyperion

board meeting, after which the Hyperion board agreed to work with Investment Bank 2 to further

develop and refine the company’s financial model and business plan.

        65.     On January 9, 2015, Investment Bank 2 representatives attended a meeting of the

Hyperion board of directors, during which Investment Bank 2 presented information about a

potential transaction. Shortly after the meeting, on January 10, 2015, Windsor accessed

documents relating to Hyperion through Investment Bank 2’s computer network, and did so

again periodically between mid-January 2015 and February 9, 2015.

        66.     On February 11, 2015, the CEO and CFO of Hyperion met with representatives of

Horizon Pharma plc (“Horizon”) in New York City. During the meeting, the Horizon attendees

expressed the company’s interest in acquiring Hyperion.

        67.     On March 3, 2015, Hyperion’s CEO met with the CEO of a different

pharmaceutical company that expressed interest in a possible corporate transaction with

Hyperion. Later that evening, Windsor accessed documents relating to Hyperion through

Investment Bank 2’s computer network, and did so again in the evening hours of Sunday, March

8, 2015 and Monday, March 9, 2015.

        68.     Between March 9 and 13, 2015, Trader A purchased a total of 202,000 Hyperion

CFDs.



                                               15
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 16 of 21



       69.     On March 14, 2015 (a Saturday), Hyperion’s CEO spoke with Horizon’s CEO.

Among other things, Hyperion’s CEO confirmed that the board was scheduled to meet on March

19, 2015 to consider Horizon’s proposal, and that Hyperion intended to formally retain

Investment Bank 2 as its financial advisor with regard to the proposed transaction.

       70.     Also on March 14, 2015, Windsor accessed documents relating to Hyperion on

Investment Bank 2’s computer network.

       71.     On Monday, March 16, 2015, El-Khouri began purchasing Hyperion CFDs. He

bought a total of 10,000 CFDs that day.

       72.     On March 17, 2015, Hyperion executed a formal engagement letter with

Investment Bank 2. Also on March 17, 2015, Windsor accessed documents relating to Hyperion

on Investment Bank 2’s computer network. However, Windsor was not assigned to work on any

matters relating to Hyperion at any time, either before or after the formal engagement letter was

executed with Investment Bank 2.

       73.     Between March 17 and March 27, 2015, El-Khouri purchased and sold Hyperion

CFDs, acquiring a total position of 23,000 Hyperion CFDs.

       74.     On March 19, 2015, as scheduled, Hyperion held a board meeting, which was also

attended by representatives of Investment Bank 2. Later that day, Hyperion provided Horizon

and its legal and financial advisors access to an electronic data room.

       75.     Again, despite not being assigned to work on Hyperion-related matters in any

capacity, Windsor continued to access documents related to Hyperion at Investment Bank 2,

including in the late evening hours of March 18, 2015, and then again on March 20, March 21,

March 25, and March 26, 2015.

       76.     On Sunday, March 29, 2015, Hyperion’s board unanimously approved the merger

transaction with Horizon. On March 30, 2015, before the U.S. markets opened, Horizon and

                                                16
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 17 of 21



Hyperion announced that they had entered into a definitive agreement under which Horizon

would acquire all of the shares of Hyperion’s common stock via tender offer for $46.00 per share

in cash (or approximately $1.1 billion on a fully diluted basis).

       77.     Beginning on Monday, March 30, 2015, Trader A began selling CFDs in

Hyperion, and continued selling at a profit until he had liquidated his entire position on April 16,

2015. Trader A sold CFDs during that period of time at a share price ranging from $45.86 to

$46.19, and made profits totaling approximately $2,000,000.

       78.     On Monday, March 30, 2015, El-Khouri also sold all 23,000 of his Hyperion

CFDs for a profit of approximately $149,642.

       79.     In total, in the same or similar manner described above, Taylor and Windsor

directly or indirectly tipped El-Khouri about at least six corporate transactions advised by

Investment Bank 2. While in possession of and based on material nonpublic information so

misappropriated from Investment Bank 2, El-Khouri placed highly profitable trades as

summarized in the chart below:

        Company/Ticker              Tender        Announcement/News                    Profits
                                     Offer?
 Pharmacyclics (“PCYC”)          Yes            After the market closed on   El-Khouri made a profit of
                                                March 4, 2015, PCYC          approximately $141,750
                                                announced that it would be   from trading CFDs in March
                                                acquired by AbbVie for       2015.
                                                $261.25 per share.
 Hyperion (“HPTX”)               Yes            On March 30, 2015,
                                                                             El-Khouri made a profit of
                                                before the U.S. markets
                                                opened, HPTX announced       $149,642 from trading CFDs
                                                that it agreed to be         in March 2015.
                                                acquired for $46.00 per
                                                share.
 Omnicare (“OCR”)                No             On May 20, 2015 after the    El-Khouri made a profit of
                                                market closed, a media       approximately $295,580
                                                outlet reported that CVS     from trading CFDs in April
                                                was in advanced talks to     and May2015.
                                                buy OCR.
 Receptos (“RCPT”)               Yes            On April 1, 2015 after the   El-Khouri acquired CFDs in
                                                market closed, a media       March 2015. On the day
                                                outlet reported that RCPT    after the announcement, he
                                                was considering offers to    had an unrealized profit of
                                                be acquired.                 approximately $653,119.

                                                 17
              Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 18 of 21


        Company/Ticker                Tender         Announcement/News                    Profits
                                      Offer?
 Solera Holdings (“SLH”)         No                On September 13, 2015,       El-Khouri made a profit of
                                                   SLH announced that it had    approximately $563,681
                                                   agreed to be acquired by     from trading CFDs in August
                                                   Vista Equity Partners, for   and September 2015.
                                                   $55.85 per share.
 EnerSys (“ENS”)                 No                On October 6, 2015, a        El-Khouri made a profit of
                                                   media outlet reported that   approximately $568,457
                                                   Johnson Controls was in      from trading CFDs in
                                                   early discussions to         September and October 2015.
                                                   acquire ENS.

                                  FIRST CLAIM FOR RELIEF

             Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Thereunder

       80.       The Commission re-alleges and incorporates by reference Paragraphs 1 through

79 above as if they were fully set forth herein.

       81.       Windsor and/or Taylor provided, or caused to be provided, material nonpublic

information to one or more tippees, including Trader A and El-Khouri, knowing or having a

reasonable expectation or recklessly disregarding that the tippee(s) would trade and/or tip others

to trade on the basis of that information. In each such instance, a reasonable investor would have

viewed the information as being important to his or her investment decision.

       82.       Taylor and Windsor had a duty to maintain the confidentiality of the material

nonpublic information they tipped to others by virtue of their employment with Investment Bank

1 and Investment Bank 2 respectively. Windsor and Taylor breached those duties by providing

such material nonpublic information to others for use in connection with securities trading and in

exchange for personal benefits or with the expectation of receiving a benefit.

       83.       Taylor knew, was reckless in not knowing, should have known, or consciously

avoided knowing that the material nonpublic information he obtained from Windsor was

disclosed or misappropriated in breach of a fiduciary duty or obligation arising from a similar

relationship of trust or confidence. Taylor knew, should have known or recklessly disregarded


                                                    18
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 19 of 21



that Windsor communicated such information to Taylor for, and with the expectation of

receiving, a benefit.

       84.      El-Khouri traded securities while in possession, and on the basis, of material

nonpublic information provided directly or indirectly by Windsor and Taylor. In each such

instance, El-Khouri knew or recklessly disregarded that the information provided was material

and nonpublic. El-Khouri also knew, recklessly disregarded, should have known, or consciously

avoided knowing that such material nonpublic information had been conveyed or obtained in

breach of a duty or obligation arising from a similar relationship of trust or confidence.

       85.      By engaging in the conduct described above, Taylor, Windsor, and El-Khouri

directly or indirectly, in connection with the purchase or sale of securities, by the use of means or

instrumentalities of interstate commerce, or of the mails, with scienter:

             (a) employed devices, schemes, or artifices to defraud;

             (b) made untrue statements of material fact or omitted to state material facts
                 necessary in order to make the statements made, in the light of the circumstances
                 under which they were made, not misleading; and

             (c) engaged in acts, practices, or courses of business which operated or would operate
                 as a fraud or deceit upon other persons, including purchasers and sellers of
                 securities.

       86.      By reason of the actions alleged herein, Taylor, Windsor, and El-Khouri violated

and, unless restrained and enjoined, will continue to violate Section 10(b) of the Exchange Act

[15 U.S.C. § 78j(b)] and Rule 10b-5 thereunder [17 C.F.R. § 240.10b-5].

                                SECOND CLAIM FOR RELIEF

             Violations of Section 14(e) of the Exchange Act and Rule 14e-3 Thereunder

       87.      The Commission re-alleges and incorporates by reference Paragraphs 1 through

79 above as if they were fully set forth herein.

       88.      By engaging in the conduct described above, Taylor and Windsor, prior to the

                                                   19
             Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 20 of 21



public announcement of tender offers, and after a substantial step or steps to commence each of

the tender offers had been taken, while in possession of material information relating to each of

the tender offers, which information they knew or had reason to know was nonpublic and had

been acquired directly or indirectly from the offering company, the issuer, or any officer,

director, partner, or employee, or other person acting on behalf of the offering company or

issuer, communicated material nonpublic information relating to each of the tender offers under

circumstances in which it was reasonably foreseeable that the communication was likely to result

in the purchase and sale of the securities sought or to be sought by such tender offers.

       89.       By engaging in the conduct described above, El-Khouri, prior to the public

announcement of tender offers, and after a substantial step or steps to commence each of the

tender offers had been taken, while in possession of material information relating to the tender

offers, which information he knew or had reason to know was nonpublic and had been acquired

directly or indirectly from the offering company, the issuer, or any officer, director, partner, or

employee, or other person acting on behalf of the offering company or issuer, purchased or

caused to be purchased or sold or caused to be sold the securities sought or to be sought by such

tender offers.

       90.       By reason of the actions alleged herein, Taylor, Windsor, and El-Khouri violated

and, unless restrained and enjoined, will continue to violate Section 14(e) of the Exchange Act

[15 U.S.C. § 78n(e)] and Rule 14e-3 thereunder [17 C.F.R. § 240.14e-3].

                                     PRAYER FOR RELIEF

       WHEREFORE, the Commission respectfully requests that this Court enter a judgment:

                                                  I.

       Finding that Defendants Taylor, Windsor, and El-Khouri violated Sections 10(b) and

14(e) of the Exchange Act [15 U.S.C. §§ 78j(b), 78n(e)] and Rules 10b-5 and 14e-3 thereunder


                                                 20
Case 1:19-cv-09744 Document 3 Filed 10/22/19 Page 21 of 21
